Exhibit 18
 202106040921                    06/04/2021 02:43:00 PM                                                    CIVIL
                                                                                                             202106040921
                                                                                                             INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                                      RECEIVED NYSCEF: 06/04/2021



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF MONROE


         AB 371 DOE,                                                         Index No.

                                Plaintifi                                    COMPT,AINT

         V


         MOST HOLY REDEEMER; ROMAN                                           DEMAND FOR JURY TRIALI
         CATHOLIC PARISH OF ST.
         FRANCES XAVIER CABRINI AIKIA
         ST. FRANCES XAVIER CABRINI;
         and DOES 1-5 whose identities are
         unknown to Plaintiff,

                                Defendants




                  Plaintiff, by and through Plaintifls attorneys, states and alleges as follows:

                                                              PARTIES

                  1.       At all times material to this Complaint, Plaintiff resided in the State of New York.

                  2.       Plaintiff brings this action under       a pseudonym      with leave of Courl.

                  3.       At all times material, Plaintiff was a minor under            18 years   of age when the sexual

         abuse occurred.

                  4.       This action is brought pursuant to the New York Child Victims Act, CPLR S 214-

         g. The conduct     at issue constituted sexual offense against a minor in violation of a section within

         Article 130 and/or $ 263.05 of the New York Penal Law, or                  a predecessor statute that prohibited

         such conduct at the time of the act, and resulted in physical, psychological, and emotional injuries.

         As a civil cause of action was previously time-barred prior to August 14, 2019, the terms of the

         Child Victims Act, CPLR $ 214-9, revive the claims set forth below.


         I Pursuant to
                       $4 of the New York Child Victims Acq Plaintiff is entitled to a trial preference.




                                                                4 of 16
 202106040921                    06/04/2021 02:43:00 PM                                      CIVIL
                                                                                               202106040921
                                                                                               INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/04/2021



                 5.      Whenever reference is made to any Defendant entity, such reference includes that

         entity, its parent cotnpanies, subsidiaries, affiliates, predecessol's, and successors. In addition,

         whenever reference is rnade to any act, deed, or transaction of any entity, the allegation means that

         the entity engaged ir-r the act, deed, or transaction by or through its officers, directors, agents,

         employees, or representatives while they were actively engaged in the management, direction,

         control, or transaction of the entity's business or affairs.

                 6.      At all times material,     Defendant Most Holy Redeemer was an organization

         authorized to conduct business and conducting business in the State ofNew York, with its principal

         place of business   a 634 Fludson Avenue,      Rochester, New   York 14621. Most Holy     Redeemer

         includes, but is not lirnited to, the Most Holy Redeemer corporation and any other organizations

         and/or entities operating under the same or similar name with the same or similar principal place

         of business.

                7.       At all times material, Most Holy Redeemer was under the direct authority, control,

         and province of the Diocese of Rochester, New York ("Diocese") and the Bishop of the Diocese.

         Defendant Most Holy Redeemer included any school affiliated with Most Holy Redeemer. At all

         times material, Most Holy Redeemer School was under the direct authority, control, and province

         of Defendant Most Holy Redeemer and the Bishop of the Diocese. At all times material, Defendant

         Most Holy Redeemer and Diocese owned, operated, managed, maintained, and controlled Most

         Holy Redeemer School.

                 8.      At all times material, Defendant Roman Catholic Parish of St. Frances Xavier

         Cabrini alWa St. Frances Xavier Cabrini ("St. Frances Xavier") was and continues to be an

         organization authorized to conduct business and conducting business in the State of New York,

         with its principal place of business at 124 Evergreen Street, Rochester, New York 14605. Upon



                                                             2




                                                         5 of 16
 202106040921                    06/04/2021 02:43:00 PM                                       CIVIL
                                                                                                202106040921
                                                                                                INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/04/2021



         information and belief I\rlost Holy Redeemer was absorbed into St. Frances Xavier in a de facto

         merger or series of de facto rnergers. Upon information and belief, St. Frances Xavier continued

         the missions and ministry of Most Holy Redeemer, and remained under the direct authority, control

         and province of the Diocese and the Bishop of the Diocese after the merger(s). Upon information

         and belief, Most Holy Redeemer ceased ordinary business operations as soon as possible after the

         transaction(s), and St. Frances Xavier assumed Most Holy Redeemer's liabilities ordinarily

         necessary       for the uninterrupted continuation of Most Holy Redeemer's operations and business

         with   a   continuity of management, personnel, physical location and general business operation. St.

         Frances Xavier includes, but is not limited to, the St. Frances Xavier corporation and any other

         organizations and/or entities operating under the same or similar name with the same or similar

         principal place of business.

                    9.       At all times material, St. Frances Xavier has been and continues to be under   the

         direct authority, control, and province of the Diocese and the Bishop of the Diocese. Defendant St.

         Frances Xavier includes any school affiliated      with St. Frances Xavier. At all times material, the

         school was under the direct authority, control, and province of Defendant St. Frances Xavier and

         the Bishop of the Diocese.     At all times material, Defendant St. Frances Xavier and Diocese owned,

         operated, managed, maintained, and controlled St. Frances Xavier School.

                    10.      For purposes of this Complaint, Defendants Most Holy Redeemer and St. Frances

         Xavier are referred to collectively as "Parish" or "Defendants."

                    I   1.   Defendants Does 1 through 5 are unknown agents whose identities will be provided

         when they become known pursuant to CPLR $ 1024.

                                                     JUBISPICTION

                    12.      This Court has jurisdiction pursuant to CPLR $ 30i as Defendants' principal place



                                                             J




                                                          6 of 16
 202106040921                    06/04/2021 02:43:00 PM                                         CIVIL
                                                                                                  202106040921
                                                                                                  INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/04/2021



         of business is in New York and because the unlawful conduct complained of herein occurred in

         New York.

                 13.    Venue is proper pursuant to CPLR $ 503 in that Monroe County is the principal

         place of business of Defendant St. Frances Xavier. In addition, many of the events giving rise to

         this action occurred in Monroe County.

                                                       FACTS

                14.     At all times material, Fr. Paul R. Schnacky ("Fr. Schnacky") was    a   Roman Catholic

         cleric employed by Defendants and the Diocese. Fr. Schnacky remained under the direct

         supervision, employ, and control of Defendants and Diocese.

                15.     Defendants and Diocese placed Fr. Schnacky in positions where he had access to

         and worked with children as an integral part of his work.

                16.     Defendants held their leaders and agents out as people of high morals, as possessing

         immense power, teaching families and children to obey these leaders and agents, teaching families

         and children to respect and revere these leaders and agents, soliciting youth and families to their

         programs, marketing to youth and families, recruiting youth and families, and holding out the

         people that worked in the programs as safe.

                17.     Plaintiff was raised in a devout Roman Catholic family and attended Most Floly

         Redeemer    in Rochester, in the Diocese of Rochester. Plaintiff and Plaintiffls family came in

         contact with Fr. Schnacky as an agent and representative of Defendants and Diocese, and at Most

         Holy Redeemer.

                18.      Plaintiff was a student and participated in youth activities and/or church activities

         at Most Holy Redeemer. Plaintiff, therefore, developed great admiration, trust, reverence, and

         respect for the Roman Catholic Church, including Defendants and their agents, including Fr.



                                                          4




                                                       7 of 16
 202106040921                    06/04/2021 02:43:00 PM                                        CIVIL
                                                                                                 202106040921
                                                                                                 INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/04/2021



         Schnacky.

                 19.     During and through these activities, Plaintiff, as a minor and vulnerable child, was

         dependent on Defendants and Fr. Schnacky. Defendants had custody of         Plaintiff and accepted the

         entrustment of Plaintiff and, therefore, had responsibility for Plaintiff and authority over Plaintiff.

                 20.     From approxirnately 1972to 1974, when Plaintiff was approximately 8 to 10 years

         old, Fr. Schnacky engaged in unpermitted sexual contact with Plaintiff in violation of at least one

         section of New York Penal Law Article 130 and/or $ 263.05, or a predecessor statute that

         prohibited such conduct at the time of the abuse.

                 21.     Plaintiffs relationship to Defendants and Fr. Schnacky, as a vulnerable child,

         Catholic parishioner, student and participant in church activities, was one in which Plaintiff was

         subject to the ongoing influence of Defendants and Fr. Schnacky.

                 22.     The culture of the Catholic Church over Plaintiff created pressure on Plaintiff not

         to report the abuse Plaintiff suffered.

                 23.     Defendants kuew or should have known that Fr. Schnacky was a danger to children

         before Fr. Schnacky sexually assaulted Plaintiff.

                 24.     Prior to the sexual abuse of Plaintiff, Defendants learned or should have learned

         that Fr. Schnacky was not fit to work with children. Defendants, by and through their agents,

         servants andlor employees, became aware, or should have become aware               of Fr. Schnacky's
         propensity to commit sexual abuse and of the risk to Plaintiffs safety.            At the very   least,

         Defendants knew or should have known that they did not have sufficient information about

         whether or not their leaders and people working at Catholic institutions within the Diocese were

         safe.

                 25.    Defendants knew or should have known that there was a risk of child sexual abuse



                                                             5




                                                        8 of 16
 202106040921                    06/04/2021 02:43:00 PM                                        CIVIL
                                                                                                 202106040921
                                                                                                 INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 06/04/2021



         for children participating in Catholic programs and activities within the Diocese. At the very least,

         Defendants knew       or should have known that they did not have sufficient information         about

         whether or not there was a risk of child sexual abuse for children participating in Catholic programs

         and activities   within the Diocese.

                26.        Defendants knew or should have known that Defendants and Diocese had numerous

         agents who had sexually molested children. Defendants knew          or should have known that child

         molesters have a high rate of recidivism. Defendants knew or should have known that some of the

         leaders and people working in Catholic institutions within the Diocese were not safe and that there

         was a specific danger of child sexual abuse for children participating in their youth programs.

                27.        Instead, Defendants negligently deemed that Fr. Schnacky was        fit to work with
         children and/or that any previous problems were fixed or cured and/or that Fr. Schnacky would

         not sexually assault children and/or that Fr. Schnacky would not injure children.

                28.        Defendants owed Plaintiff a duty of reasonable care because they had superior

         knowledge about the risk that Fr. Schnacky posed to Plaintiff, the risk of abuse in general in their

         programs and/or the risks that their facilities posed to minor children.

                29.       Defendants owed       a duty to Plaintiff to protect Plaintiff from harm because
         Defendants' actions created a foreseeable risk of harm to          Plaintiff. As a vulnerable child
         participating    in the programs and activities Defendants offered to minors, Plaintiff was a
         foreseeable victim. As a vulnerable child who Fr. Schnacky had access to through Defendants'

         facilities and prograrns, Plaintiff was a foreseeable victim.

                30.       Defendants also breached their duties to Plaintiff by actively maintaining and

         employing Fr. Schnacky in a position of power and authority through which Fr. Schnacky had

         access to children,   including Plaintiff, and power and control over children, including Plaintiff.



                                                             6




                                                         9 of 16
 202106040921                    06/04/2021 02:43:00 PM                                       CIVIL
                                                                                                202106040921
                                                                                                INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/04/2021



                 3l.    Each Defendant breached its duties to Plaintiff. Defendants failed to use ordinary

         care   in determining whether their facilities were safe andlor determining whether they          had

         sufficient information to represent their facilities as safe. Defendants' breach of their duties

         include, but are not limited to: failure to protect Plaintiff from a known danger, failure to have

         sufficient policies and procedures to prevent child sexual abuse, failure to properly implement

         policies and procedures to prevent child sexual abuse, failure to take reasonable measures to make

         sure that policies and procedures to prevent child sexual abuse were   working, failure to adequately

         inform families and children of the risks of child sexual abuse, failure to investigate risks of child

         sexual abuse, failure   to properly train the ernployees at institutions and programs within
         Defendants' geographical confines, failure to train parishioners within Defendants' geographical

         confines about the risk     of   sexual abuse, failure to have any outside agency test their safety

         procedures, failure to protect the children in their programs from child sexual abuse, failure to

         adhere to the applicable standard of care for child safety, failure to investigate the amount and type

         of information necessary to represent the institutions, programs, leaders and people as safe, failure

         to train their employees properly to identify signs of child sexual abuse by fellow employees,

         failure by relying upon mental health professionals, and/or failure by relying on people who

         claimed that they could treat child molesters.

                 32.    Defendants also breached their duties to Plaintiff by failing to warn Plaintiff and

         Plaintiffls family of the risk that Fr. Schnacky posed and the risks of child sexual abuse in Catholic

         institutions. Defendants also failed to warn them about any of the knowledge that Defendants had

         about child sexual abuse.

                 33.    Each Defendant additionally violated a legal duty by failing to report known and/or

         suspected abuse   of children by Fr. Schnacky andlor their other agents to the police and law


                                                            7




                                                        10 of 16
 202106040921                    06/04/2021 02:43:00 PM                                        CIVIL
                                                                                                 202106040921
                                                                                                 INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/04/2021



         enforcement.

                   34.   Defendants were negligent and/or made representations to Plaintiff and Plaintifls

         family during each and every year of Plaintiff   s   minority.

                   35.   As a direct result of Defendants' negligence as described herein, Plaintiff                 has

         suffered, and will continue to suffer, great pain of mind and body, severe and permanent emotional

         distress, physical manifestations    of   emotional distress, embarrassment, loss         of   self-esteem,

         humiliation, physical, personal and psychological injuries. Plaintiff was prevented, and will

         continue to be prevented, from performing normal daily activities and obtaining the full enjoyment

         of life; and/or has incurred and will continue to incur expenses for psychological treatment,

         therapy, and counseling, and, on information and belief has and/or will incur loss of income and/or

         loss of earning capacity.

                                                            CAUSE OF ACTI N
                                                      NEGLIGENCE

                   36.   Plaintiff incorporates all consistent paragraphs of this Complaint   as   if fully   set   forth

         under this count.

                   37.   Each Defendant owed Plaintiff a duty of reasonable care to protect Plaintiff from

         injury.

                   38.   Each Defendant owed Plaintiff a duty of reasonable care because each Defendant

         had a special relationship with Plaintiff.

                   39.   Each Defendant also had a duty arising from its special relationship with Plaintiff,

         Plaintiff s parents, and other parents of young, vulnerable children, to properly train and supervise

         its clerics, agents, and employees. The special relationship arose because of the high degree of

         vulnerability of the children entrusted to Defendants' care. As a result of the high degree of

         vulnerability and risk of sexual abuse inherent in such a special relationship, Defendants had                a


                                                              8




                                                        11 of 16
 202106040921                    06/04/2021 02:43:00 PM                                           CIVIL
                                                                                                    202106040921
                                                                                                    INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 06/04/2021



         duty to establish measures of protection not necessary for persons who are older or better able to

         safeguard themselves.

                 40.    Each Defendant owed Plaintiff a duty to protect Plaintiff from harm because each

         Defendant had a special relationship with Fr. Schnacky.

                 41.    Each Defendant owed Plaintiff a duty to control the conduct of Fr. Schnacky

         because each Defendant had complete       ability to control Fr. Schnacky's access to children like

         Plaintiff to prevent the foreseeable harms associated with childhood sexual abuse, giving rise to a

         special relationship with Fr. Schnacky and a duty to control Fr. Schnacky's conduct.

                42.     Each Defendant owed Plaintiff a duty of reasonable care because each Defendant

         solicited youth and parents for participation in its youth programs; encouraged youth and parents

         to have the youth participate in its programs; undertook custody of minor children, including

         Plaintiff; promoted its facilities and programs   as   being safe for children; held its agents, including

         Fr. Schnacky, out as safe to work with children; encouraged parents and children to spend time

         with its agents; andlor encouraged its agents, including Fr. Schnacky, to spend time with, interact

         with, and recruit children.

                 43.    By holding Fr. Schnacky out as safe to work with children, and by undertaking the

         custody, supervision of, and/or care of the minor Plaintiff, each Defendant entered into a fiduciary

         relationship with the minor Plaintiff. As a result of Plaintiff being a minor, and by Defendants

         undertaking the care and guidance of the then vulnerable minor Plaintiff, each Defendant held a

         position of empowerment over Plaintiff.

                 44.    Further, Defendants, by holding themselves out as being able to provide a safe

         environment for children, solicited andlor accepted this position of empowerment. Defendants

         thus entered into a fiduciary relationship with Plaintiff. Defendants exploited their positions of



                                                            9




                                                      12 of 16
 202106040921                    06/04/2021 02:43:00 PM                                         CIVIL
                                                                                                  202106040921
                                                                                                  INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 06/04/2021



         empowerment, putting Plaintiff at risk to be sexually assaulted.

                    45.    By accepting custody of the minor Plaintiff, Defendants established an in loco

         parentis relationship with Plaintiff and in so doing, owed Plaintiff a duty to protect Plaintiff from

         injury.

                   46. By establishing and/or operating and/or staffing            Parish, accepting the minor

         Plaintiff   as a participant   in their programs, holding their facilities and programs out to be a safe

         environment for Plaintiff, accepting custody          of the minor Plaintiff in loco parentis, and   by

         establishing a fiduciary relationship with Plaintiff, each Defendant entered into an express and/or

         implied duty to properly supervise Plaintiff and provide a reasonably safe environment for

         children, who participated       in its programs. Defendants also owed Plaintiff a duty to properly

         supervise Plaintiff to prevent harm from foreseeable dangers. Defendants had the duty to exercise

         the same degree of care over young parishioners under their control as a reasonably prudent person

         would have exercised under similar circumstances.

                   47.     By establishing and/or operating andlor staffing Parish, which offered educational

         programs     to children and which        included   a school, and by accepting the enrollment      and

         participation of the minor Plaintiff as a participant in those educational programs, Defendants

         owed Plaintiff a duty to properly supervise Plaintiff to prevent harm from generally foreseeable

         dangers.

                   48.     Each Defendant owed Plaintiff a duty to protect Plaintiff from harm because each

         Defendant invited Plaintiff onto its property and Fr. Schnacky posed a dangerous condition on

         each Defendant's property.

                   49.     Each Defendant breached its duties to Plaintiff by failing to use reasonable care.

         Each Defendant's failures include, but are not limited to, failing to properly supervise Fr.



                                                               l0



                                                          13 of 16
 202106040921                    06/04/2021 02:43:00 PM                                        CIVIL
                                                                                                 202106040921
                                                                                                 INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/04/2021



         Schnacky, failing to properly supervise Plaintiff and failing to protect Plaintiff from a known

         danger.

                   50.    As a direct result of the foregoing, Plaintiff sustained physical, emotional,              and

         psychological injuries, along with pain and suffering.

                               AS AND FOR A SECOND CAUSE OF ACTION:
                         NEGLIGENT TRAINING AND SUPERVISION OF EMPLOYEES

                   51.    Plaintiff incorporates all consistentparagraphs of this Complaint   as   if fully   set   forth

         under this count.

                   52.    At all times material, Fr. Schnacky was employed by Defendants and was under

         each Defendant's direct supervision, employ, and control when he committed the wrongful acts

         alleged herein. Fr. Schnacky engaged in the wrongful conduct while acting in the course and scope

         of his employment with Defendants and/or accomplished the sexual abuse by virtue of his job-

         created authority.

                   53.    Defendants had a duty, arising from their employment of Fr. Schnacky, to ensure

         that Fr. Schnacky did not sexually molest children.

                   54.    Further, Defendants owed a duty to train and educate employees and administrators

         and establish adequate and effective policies and procedures calculated to detect, prevent, and

         address inappropriate behavior and conduct between clerics and agents and children.

                   55.    The abuse complained of herein occurred on Defendants' property andlor with the

         use of its chattels.

                   56.    Defendants were negligent in the training, supervision, and instruction of their

         employees. Defendants failed to timely and properly educate, train, supervise, and/or monitor their

         agents or employees    with regard to policies and procedures that should be followed when sexual

         abuse   ofa child is suspected or observed.

                                                           l1




                                                       14 of 16
 202106040921                    06/04/2021 02:43:00 PM                                        CIVIL
                                                                                                 202106040921
                                                                                                 INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/04/2021



                   57.   Defendants were additionally negligent in failing to supervise, monitor, chaperone,

         and/or investigate Fr. Schnacky and/or in failing to create, institute, and/or enforce rules, policies,

         procedures, and/or regulations to prevent Fr. Schnacky's sexual abuse ofPlaintiff.

                   58. In failing to properly supervise Fr. Schnacky, and in failing to establish such
         training procedures for employees and administrators, Defendants failed to exercise the care that

         a reasonably prudent person   would have exercised under similar circumstances.

                   59.   As a direct result of the foregoing, Plaintiff sustained physical, emotional,               and

         psychological injuries, along with pain and suffering.

                                 AS AND FOR A THIRD CAUSE OF ACTION:
                                 NEGLIGENT RETENTION OF EMPLOYEES

                   60.   Plaintiff incorporates all consistent paragraphs of this Complaint   as   if fully   set   forth

         under this count.

                   61.   Defendants became aware       or should have become aware of Fr.              Schnacky's

         propensity for child sexual abuse, and failed to take any further action to remedy the problem and

         failed to investigate or remove Fr. Schnacky from working with children.

                   62.   Defendants negligently and/or recklessly retained Fr. Schnacky with knowledge of

         Fr. Schnacky's propensity for the type of behavior which resulted in Plaintiff s injuries in this

         action.

                   63.   Defendants negligently and/or recklessly retained Fr. Schnacky in a position where

         Fr. Schnacky had access to children and could foreseeably cause harm which Plaintiff would not

         have been subjected to had Defendants acted reasonably.

                   64.   In failing to timely remove Fr. Schnacky from working with children or terminate

         the employment of Fr. Schnacky, Defendants negligently and/or recklessly failed to exercise the

         degree of care that a reasonably prudent person would have exercised under similar circumstances.


                                                           12




                                                       15 of 16
 202106040921                    06/04/2021 02:43:00 PM                                      CIVIL
                                                                                               202106040921
                                                                                               INDEX NO. E2021005013
FILED:     MONROE COUNTY CLERK 06/04/2021        12:38 PM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/04/2021



                  65.    As a direct result of the foregoing, Plaintiff sustained physical, emotional,   and

         psychological injuries, along with pain and suffering.

                                                PRAYER FOR RELIEF

                  WHEREFORE, based on the foregoing causes of action, Plaintiff prays for judgment

         against Defendants    in an amount that will fully and fairly compensate Plaintiff for Plaintiff   s


         injuries and damages and for any other relief the Court deems appropriate. The amount of damages

         sought   in this Complaint      exceeds the jurisdictional   limits of all lower courts which would

         otherwise have j urisdiction.

                                                    JURY DEMAND

                  Plaintiff demands a trial by jury of all issues so triable. Pursuant to $4 of the New York

         Child Victirns Act, Plaintiff is entitled to a trial preference.

         Dated: June 4,2027

                                                                                     t

                                                        Jeffrey R. Anderson
                                                        Michael G. Finnegan
                                                        JEFF ANDERSON & ASSOCIATES, P.A.
                                                         55 West 39th Street, 1lth Floor
                                                        New York, NY 10018
                                                        Telephone: (646) 7 59-25 51
                                                        j eff @andersonadvo cate s. com
                                                        mike@andersonadvocates. com

                                                         Stephen Boyd, Esq.
                                                        STEVE BOYD, PC
                                                        40 Norlh Forest Road
                                                        Williamsville, NY 14221
                                                        Telephone: (71 6) 400-0000
                                                        Sboyd@steveboyd.com

                                                        Counsel   for Plaintiff



                                                             13




                                                        16 of 16
